DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 43-73 are current in the application.  Claims 1-12, 43-57, and 69-71 are currently under examination. Claims 58-68 and 72-73 are withdrawn as subject to a restriction and election of species requirement. Claims 13-42 have been cancelled by Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making water droplets larger and/or forming water droplets, does not reasonably provide enablement for strengthening a bond between water molecules.  Applicant’s Specification as filed teaches strength with respect to cement and concrete only.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The claim limitation “strengthen a bond” is not supported by the Specification as filed.
Claims 2--12, 43-57, and 69-71 are rejected as inheriting the lack of scope of enablement of claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: he controller configured to communicate with the at least one electrode, the controller is configured to control a voltage, in claim 1; the controller configured to control the at least one electrode, in claims 2-3, 5, 7, 10, 12; the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 11, 43-45, 49, 51-52, 54, 57, and 70-71  is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Tanaka (JP 2016-129672 cited in IDS, hereinafter Tanaka’672).
Regarding claim 1, Tanaka’672 teaches a moisture control apparatus, comprising: at least one electrode configured to receive at least one of an alternating current (para. 0041) or a direct current, and to direct at least one of an electric field, a magnetic field, an electromagnetic field, an electromagnetic wave, a sonic wave, or a supersonic wave (i.e. frequencies above 20 kHz see para. 0018 teaching 10 kHz to 150 kHz; para. 0044 50 kHz to 100 kHz) toward a substance; and a controller configured to communicate with the at least one electrode, wherein the controller is configured to control a voltage applied to the at least one electrode (para. 0041, 0045-0047) to strengthen a bond between water molecules of moisture present in the substance. (para. 0078-0079)  Applicant’s Specification as filed teaches that frequencies of 47 and/or 50 kHz work to make bound water (see Fig. 12B) or 50 kHz and 30 kHz (Figs. 13A, 13C) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 2, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the controller is configured to control the at least one electrode for increasing a conductivity of the substance.  Therefore, Takana’672 anticipates the apparatus of claim 2.  
Regarding claim 5, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the controller is configured to control the magnitude/intensity of the electromagnetic wave (para. 0047, where the Examiner is reading this as controlling the moisture contained in the substance by controlling the voltage)  Therefore, Tanaka’672 anticipates the apparatus of claim 5.  
Regarding claim 6, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the at least one electrode comprises a pair of electrodes, and each electrode of the pair of electrodes is configured to direct at least one of an electric field, a magnetic field, an electromagnetic field, an electromagnetic wave, a sonic wave, or a supersonic wave toward the substance for a predetermined amount, (para. 0047) so that an effect of improving properties of the substance is maintained for a predetermined length of time after the substance placed between the pair of electrodes is removed from between the pair of electrodes.  (para. 0066)  Therefore, Tanaka’672 anticipates the apparatus of claim 6.  
Regarding claim 7, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the controller is configured to control the at least one electrode for inducing an electric potential in an aggregation of 
Regarding claim 11, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the substance includes at least one of a solid, a liquid, a gas, and combinations thereof.  (e.g. oil, food, para. 0002) Therefore, Tanaka’672 anticipates the apparatus of claim 11.  
Regarding claim 12, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the controller is configured to control the at least one electrode for lowering interfacial tension in the substance by at least 60%. Therefore, Tanaka’672 anticipates the apparatus of claim 12.  
Regarding claim 43, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the controller is configured to perform feedback control on at least one of a voltage, a current, a frequency, or a phase that is received by the at least one electrode (e.g. temperature dependent frequency control means, para. 0012) Therefore, Tanaka’672 anticipates the apparatus of claim 43.  
Regarding claim 44, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the controller is configured to set a control target voltage, control target current, control target frequency, or control target phase received by the at least one electrode based on a type or a state of the substance. (para. 0008, 0012-0013)  Therefore, Tanaka’672 anticipates the apparatus of claim 44.  
Regarding claim 45, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the controller is configured to receive information from an external source. (para. 0008-0013)  Therefore, Tanaka’672 anticipates the apparatus of claim 44.  
Regarding claim 49, Tanaka’672 teaches the moisture control apparatus according to claim 1, further comprising a sensor configured to communicate with the controller, wherein the sensor 
Regarding claim 51, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the at least one electrode is a plate electrode, a rod electrode, a spherical electrode, a hemispherical electrode, an L-shaped electrode, a foil electrode, a film electrode or a flake electrode. (para. 0014, 0042)  Therefore, Tanaka’672 anticipates the apparatus of claim 51.  
Regarding claims 52 and 54, Tanaka’672 teaches the moisture control apparatus according to claim 1, wherein the at least one electrode comprises: a first electrode comprising a first material; and a second electrode comprising a second material [claim 52] e.g. wherein the first material is different from the second material [claim 54] (i.e. one antenna preferably coated with an insulating material, para. 0041) Therefore, Tanaka’672 anticipates the apparatus of claims 52 and 54.  
Regarding claim 57, Tanaka’672 teaches the moisture control apparatus according to claim 1, comprising two or more electrodes, wherein the moisture control apparatus is configured to set, for each of the two or more electrodes, at least one of a voltage, a current, a frequency, or a phase that is applied to the electrode. (i.e. predetermined range of frequency, para. 0045)  Therefore, Tanaka’672 anticipates the apparatus of claim 57.  
Regarding claims 70 and 71, Tanaka’672 teaches that the moisture control apparatus is used for cooking food (para. 0001).  Therefore, Tanaka’672 anticipates the apparatus of claims 70 and 71.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 43-57, and 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grega (US 20140064712 A1) in view of Tanaka’672.
Regarding claim 1, Grega teaches an apparatus, comprising: at least one electrode configured to receive at least one of an alternating current or a direct current, and to direct an electromagnetic wave toward a substance; and a controller configured to communicate with the at least one electrode, wherein the controller is configured to control a voltage applied to the at least one electrode (Fig. 12 para. 0056-0057, 0072) and alter the bonds between the molecules in the treated liquid, (where the Examiner is reading this as including controlling moisture and inducing a bonded state between water molecules of moisture present in the substance, para. 0022)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Grega does not explicitly teach that the electromagnetic wave is an ultrasonic wave.  
In the same field of endeavor (moisture control apparatus) Tanaka’672 teaches applying frequencies between 10 kHz to 150 kHz to the substance, preferably 50 kHz to 100 kHz  (where the Examiner is reading frequencies above 20 kHz as ultrasonic; para. 0007, 0044, 0057).  Tanaka’672 teaches that this suppresses oil penetration into the food/substance, water splashing, and oxidation of food oil.  (para. 0044)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Grega by applying frequencies between 10 kHz to 150 kHz to the substance, preferably 50 kHz to 100 kHz, as taught by Tanaka’672, as this suppresses oil penetration into the food/substance, water splashing, and oxidation of food oil.  (para. 0044)
Regarding claim 2, Grega teaches wherein the controller is configured to control the at least one electrode for increasing a conductivity of the substance. (para. 0069) 
Regarding claim 3, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. that the controller is configured to control the at least one electrode for orienting water molecules in moisture present in the substance in a fixed direction does not make a structural difference with respect to the apparatus.
Regarding claim 4, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the bonded state is in a pearl chain formation.
Regarding claim 6, Grega teaches wherein the at least one electrode comprises a pair of electrodes, and each electrode of the pair of electrodes is configured to direct at least one of an electromagnetic field, an electromagnetic wave toward the substance for a predetermined amount of time (para. 0058 Fig. 14), so that an effect of improving properties of the substance is maintained for a predetermined length of time after the substance placed between the pair of electrodes is removed from between the pair of electrodes, (para. 0064) 
Regarding claim 7, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the controller is configured to control the at least one electrode for inducing an electric potential in an aggregation of water molecules in the bonded state to be the same.
Regarding claim 8, Grega teaches wherein the at least one electrode is configured to receive both the alternating current and the direct current. (para. 0017, 0043) 
Regarding claim 9, Grega teaches wherein the at least one electrode comprises a plurality of electrodes, and the controller is configured to control the plurality of electrodes such that at least one of a voltage value, a frequency or a phase applied to a first electrode of the plurality of electrodes is different from that of a second electrode of the plurality of electrodes, (para. 0043, 0050) 
Regarding claim 10, Grega teaches wherein the controller is configured to control the at least one electrode to receive the direct current having a voltage value equal to or less than 100 volts (V). (para. 0060) Therefore, Grega anticipates the apparatus of claim 8.
Regarding claim 11, Tanaka’672 teaches that the substances treated are e.g. oil and water (i.e. liquids, para. 0045) or food (i.e. solids, para. 0045)
Regarding claim 12, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e. wherein the controller is configured to control the at least one electrode for lowering interfacial tension in the substance by at least 60%.
Regarding claim 43, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e., wherein the controller configured to perform feedback control on at least one of a voltage, a current, a frequency, or a phase that is received by the at least one electrode.
Regarding claim 44, Grega teaches that the control module communicates with the controlled electrode and receives measurements of the properties of the treated material (e.g. conductivity, para. 0048, where the Examiner is reading this as the controller is configured to set a control target voltage, control target current, control target frequency, or control target phase received by the at least one electrode based on a type or a state of the substance.) 
Regarding claims 45 and 48, Grega teaches wherein the controller is configured to receive information from an external source [claim 45] e.g. receiving a control parameter and/or a control value from a server [claim 48] (i.e. a control module, para. 0048) 
Regarding claim 46, Grega teaches that the controller comprises at least one of; a direct current-alternating current converter; an alternating current-direct current converter; or an alternating current-alternating current converter. (para. 0046) 
Regarding claim 47, Grega teaches receiving power from a battery (para. 0044).
Regarding claim 49, Grega teaches the moisture control apparatus according to claim 1, further comprising a sensor configured to communicate with the controller, wherein the sensor configured to detect at least one of substance type, substance state (i.e. conductivity, para. 0048), electric field state, magnetic field state, electromagnetic field state, electromagnetic wave state, sonic wave state, supersonic wave state, electric current state, or voltage state. 
Regarding claim 50, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.11, i.e., wherein the controller is configured to receive instructions from a man-machine interface (e.g. a control module, para. 0048).
Regarding claim 51, Grega teaches wherein the at least one electrode is a plate electrode, a rod electrode, a spherical electrode, a hemispherical electrode, an L-shaped electrode, a foil electrode, a film electrode or a flake electrode, (e.g. a coating film as the electrode, para. 0043) 
Regarding claim 52, Grega teaches wherein the at least one electrode comprises: a first electrode comprising a first material; and a second electrode comprising a second material.  (e.g. polarized electrode and ionized electrode, para. 0059-0060, 0072)
Regarding claim 53, Grega teaches that the composition of the electrode affects what type of chemical reaction occurs in the reactor (e.g. reduction process or oxidation process, para. 0060) i.e. that the electrode material is a result-effective variable which can be changed to control the type of chemical reaction occurring in the reactor.  See MPEP 2144.05.II.B and In re Antonie, 559 F.2d 618, 195 USPQ 6 
Regarding claim 54, Grega teaches wherein the first material is different from the second material.  (e.g. polarized electrode and ionized electrode, para. 0059-0060, 0072)
Regarding claim 55, Grega teaches wherein the moisture control apparatus is detachably mounted to an existing equipment. (i.e. detachably secured transmitter, para. 0044) 
Regarding claim 56, Grega teaches wherein the 5Application No. 15/893,060 moisture control apparatus is mobile, conveyable or portable (e.g. the device/apparatus is in a vehicle, para. 0038, Fig. 15).
Regarding claim 57, Grega teaches a moisture control apparatus/device, comprising two or more electrodes, wherein the moisture control apparatus is configured to set, for each of the two or more electrodes, at least one of a voltage, a current, a frequency, or a phase that is applied to the electrode. (e.g. multiple excitation devices each with at least one controlled electrode, para. 0057 Fig. 12 part 6 and para. 0058, excitation devices in succession; para. 0044 Fig. 1 parts 6, 64, and 6.2; para. 0048 Fig. 4 parts 106, 62)
Regarding claim 70, Grega teaches a moisture control apparatus wherein the moisture control apparatus is applied to at least one field out of: organic and inorganic chemistry, petrochemistry, natural gas, crude oil, fuel processing,  papermaking, water purification, energy economy [e.g. boilers] (para. 0022), i.e. “a manufacturing field, a 7Application No. 15/893,060 distribution field, a logistics field, a storage field, a sales field, an industrial field, a construction field, a civil engineering field, a machine field, an electricity field, an electronics field, a communications field, an optics field, a chemistry field, a petroleum chemistry field, an agricultural field, a mercantile field, a fisheries field, a food field, a food service field, a culinary field, 
Regarding claim 71, Tanaka’672 teaches wherein the substance includes food (e.g. fried chicken para. 0060, squid para. 0063, potatoes and starches para. 0085, vegetables para. 0058, shellfish para. 0087, 0089). Grega also teaches wherein the substance is in the fields of: the drinking water and industrial water processing industry, technical waters and wastewater, construction, spas and medicinal springs, dry cleaning and laundry services, the food industry, alcohol production, brewing, the health field, dermatology, ceramics production, heat generation, heat economy, water purification plants, energy economy, water sources, swimming pools, the crude oil industry and the automotive industry.
Therefore, both Tanaka’672 and Grega read upon the claim limitations “wherein the substance includes at least one selected from the group consisting of: one of articles of food including agricultural products, flowers, animal products, aquatic products, processed food, health food, beverages, alcoholic drink, dry foods, stocks, and seasoning, (2) one of products including resin, rubber, glass, lenses, pottery, lumber, cement, concrete, paper, ink, dye, fibers, ceramics, polishing agents, washing agents, additives, printed boards, plating, refining materials, paint, Chinese ink, water repellents, chemical products, fertilizer, animal feed, microbes, water, cloth, and explosives, (3) fuel including gasoline, light gas oil, heavy fuel oil, kerosene, and petroleum, (4) one of medical products including blood, vaccines, drugs, organs, cells, ointments, dialyzers, and medical treatment instruments, and (5) one of commodities including beauty products, detergents, soaps, shampoos, and hair care product.”
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grega and Tanaka’672 as applied to claim 1 above, and further in view of Morse et al (US 6,193,878 B1).
Regarding claim 69, Grega and Tanaka’672 are applied as above.
Neither Grega nor Tanaka’672 explicitly teaches wherein fine bubbles are added to the substance.  
In the same field of endeavor (apparatus for modifying water structure/hydration forces with electromagnetic waves) Morse et al teaches forming micro-bubbles in the fluid.  (col. 5 lines 3-8)  Morse et al teaches that hydrophobic particles adhere to the micro-bubbles (col. 5 lines 9-17 and col. 1 lines 46-51) and that additional gas content in bulk water increases the surface area of the liquid-gas interface, thereby improving energetic processes that depend upon the liquid-gas interface. (col. 3 lines 60-64)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the apparatus of Grega and Tanaka’672 by adding fine bubbles to the substance, as taught by Morse et al, as hydrophobic particles adhere to the micro-bubbles (col. 5 lines 9-17 and col. 1 lines 46-51) and that additional gas content in bulk water increases the surface area of the liquid-gas interface, thereby improving energetic processes that depend upon the liquid-gas interface. (col. 3 lines 60-64)
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka'672 in view of Leitner et al (US 2019/0038998 A1).
Regarding claim 4, Tanaka'672 is applied as above.
Tanaka'672 does not explicitly teach wherein a DC electric field is applied as an offset electric field to an AC electric field to increase the interfacial polarization between the water phase and the other phase of the object to decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure [claim 4] or wherein the DC electric field of approximately +100 V is applied as an offset electric field on the water phase side relative to the other phase in the AC electric field to increase the interfacial polarization between the water phase of the object and the other phase and thus decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure, [claim 5]
In the same field of endeavor (applying electrical fields to oil/water dispersions/emulsions) Leitner et al teaches that applying a timely varied electrical field to the emulsion or dispersion will lead 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Tanaka'672 by applying a DC field of one orientation (e.g. upstream) to an AC field of opposite orientation (e.g. downstream) causes a string of pearls formation of the aqueous phase as taught by Leitner et al, as this breaks up the emulsion within less than 5 minutes. (Abstract).
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’672 as applied to claim 1 above, and further in view of Morse et al (US 6,193,878 B1).
Regarding claim 69, Tanaka’672 is applied as above.
Tanaka’672 does not explicitly teach wherein fine bubbles are added to the substance.  
In the same field of endeavor (apparatus for modifying water structure/hydration forces with electromagnetic waves) Morse et al teaches forming micro-bubbles in the fluid.  (col. 5 lines 3-8)  Morse et al teaches that hydrophobic particles adhere to the micro-bubbles (col. 5 lines 9-17 and col. 1 lines 46-51) and that additional gas content in bulk water increases the surface area of the liquid-gas 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the apparatus of Tanaka’672 by adding fine bubbles to the substance, as taught by Morse et al, as hydrophobic particles adhere to the micro-bubbles (col. 5 lines 9-17 and col. 1 lines 46-51) and that additional gas content in bulk water increases the surface area of the liquid-gas interface, thereby improving energetic processes that depend upon the liquid-gas interface. (col. 3 lines 60-64)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 43-47, and 69-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/053,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘739 application claim an apparatus/device comprising a pair of vibration generating portions/electrodes capable of generating vibrations, and a controller controlling a substance placed between the pair of vibration generating portions/electrodes wherein at least one electrode is configured to receive both the alternating current and a direct current.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 43-47, and 69-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/958,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘744 application claim a moisture control apparatus comprising at least one electrode configured to receive at least one of an AC component and a DC component, and the at least one electrode generates a supersonic/ultrasonic wave, and a controller 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 43-47, and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,757,960. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘960 patent teach a moisture control apparatus comprising at least one electrode configured to receive at least one of an alternating current, and to direct a supersonic/ultrasonic wave toward a substance, and a controller configured to communicate with the at least one electrode, wherein the controller is configured to control a voltage applied to the at least one electrode to strengthen/induce a bond between water molecules of moisture present in the substance, and wherein the at least one electrode comprises a pair of electrodes configured to direct a supersonic wave toward the substance, wherein the at least one electrode is configured to receive both the alternating current and a direct current.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.  Applicant argues on pages 11-12 of the Remarks that Tanaka fails to teach that the controller is configured to control a voltage applied to the at least one electrode to strengthen a bond between water molecules of moisture present in the substance.  Applicant’s arguments are not found convincing, as Applicant claims an apparatus, and when the structure recited in the reference is In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, the inclusion of the material or the articles worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). In response to applicant's argument that Tanaka is not configured to perform the process of strengthen a bond between water molecules of moisture present in the substance, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on pages 13-15 of the Remarks that the combination of Grega and Tanaka would teach away from the claimed invention, and that Grega weakens bonds by causing evaporation.  This is not found convincing, as Grega specifically teaches altering bonds in the molecule and between the molecule and the medium (para. 0022) to change forces and energy in the molecule and between the molecule and the medium. (para. 0020).  The embodiment in Grega where the bonds are weakened is one possible embodiment that does not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.II and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, the teachings of Grega and Tanaka are still compatible, and the references obvious to combine by one of ordinary skill in the art.  
Applicant’s arguments, see Remarks page 10, filed March 9, 2021, with respect to the rejection(s) of claim(s) 1-12, 43-57, and 69-71 under 35 U.S.C. 112 with respect to the “supersonic” limitation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  the lack of scope of enablement under 35 U.S.C. 112 as set forth above.
Conclusion
Claims 1-12, 43-57, and 69-71 are rejected. Claims 58-68 and 72-73 are withdrawn as subject to a restriction and election of species requirement. Claims 13-42 have been cancelled by Applicant.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794